                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                           )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )       CIVIL ACTION FILE NO.
                                          )       1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                       )
SERVICES LLC and NATIONAL                 )
CONSUMER TELECOM &                        )
UTILITIES EXCHANGE, INC.,                 )
                                          )
      Defendants.                         )

  NOTICE OF FILING THE TRANSCRIPTS OF AND EXHIBITS TO THE
DEPOSITIONS OF CELESTINA GOBIN, LISA WILLIS AND ALAN MOORE

      Pursuant to the Court’s Scheduling Order of June 6, 2018, Plaintiff Glenn

Heagerty hereby gives notice that he is, concurrently herewith, filing the

transcripts of the Depositions of Celestina Gobin, Lisa Willis and Alan Moore and

Plaintiff’s Deposition Exhibits 1-54. The foregoing materials are being filed as

provisionally sealed, for reasons explained in the Joint Motion for Leave to File the

Transcripts of and Exhibits to the Depositions of Celestina Gobin, Lisa Willis and

Alan Moore Under Seal.




                                        -1-
    This 13th day of May, 2019.

MCRAE BERTSCHI & COLE LLC               /s/ Craig E. Bertschi
Suite 200, 1350 Center Drive            Craig E. Bertschi
Dunwoody, Georgia 30338                 Georgia Bar No. 055739
                                        ceb@mcraebertschi.com
Counsel for Plaintiff                   678.999.1102

                                        Charles J. Cole
                                        Georgia Bar No. 176704
                                        cjc@mcraebertschi.com
                                        678.999.1105




                                  -2-
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )       CIVIL ACTION FILE NO.
                                         )       1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                      )
SERVICES LLC and NATIONAL                )
CONSUMER TELECOM &                       )
UTILITIES EXCHANGE, INC.,                )
                                         )
      Defendants.                        )

                            CERTIFICATE OF SERVICE

      I hereby certify that on the date listed below, I filed the foregoing document

in the captioned case using the Court’s ECF electronic filing system, which will

generate a Notice of Electronic Filing and which constitutes sufficient service

under Local Rule 5.1A(3).

      This 13th day of May, 2019.

                                                   /s/ Craig E. Bertschi
                                                   Craig E. Bertschi




                                       -3-
